128 U.S. 39
9 S.Ct. 6
32 L.Ed. 345
WESTERN UNION TEL. CO.v.COMMONWEALTH OF PENNSYLVANIA.
October 22, 1888.

M. E. Olmsted, for plaintiff in error.
John F. Sanderson and W. S. Kirkpatrick, for defendant in error.
FULLER, C. J.


1
Judgment was rendered against plaintiff in error for taxes on telegraphic messages sent from point to point within the state of Pennsylvania, on messages sent from points within the state to points in other states, on messages sent from points in other states to points within the state, and on messages sent to and from points in other states which passed over lines partly within the state; and the record discloses the several amounts of taxes upon the several classes of messages, which, with commissions and interest, make up the total recovery. It is clear, and this is conceded by the defendant in error, that, under the decisions of this court in Telegraph Co. v. Texas, 105 U. S. 460, and Ratterman v. Telegraph Co., 127 U. S. 411, 8 Sup. Ct. Rep. 1127, the commonwealth was not entitled to recover for the taxes in question, excepting in respect to the messages transmitted wholly within the state. The judgment will therefore be reversed, and the cause remanded for such further proceedings as justice may require. Ordered accordingly.